Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGECOMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 3 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 9, 2006 BIG SKY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-28345 72-1381282 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 750, 440 - 2 Avenue S.W., Calgary, Alberta, Canada T2P 5E9 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General
